Citation Nr: 0606324	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for bilateral otitis 
media. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from March 1979 to May 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a June 2004 rating decision, the RO granted service 
connection for discoid lupus, variously diagnosed as acne, 
dermatosis, seborrheic dermatitis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.


FINDINGS OF FACT

1.  The evidence of record tends to show a continuity of 
symptoms with pain and tenderness of the patellas noted 
during service and complaints of pain and current diagnoses 
of patellofemoral syndrome of the knees noted after service.

2.  By an unappealed February 2000 rating decision, the RO 
determined that the veteran's claim for service connection of 
bilateral otitis media was not well-grounded. 

3.  Some evidence received subsequent to the February 2000 RO 
decision is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that in connection with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of 
bilateral otitis media.

4.  The evidence of record shows that several episodes of 
otitis media of the left and right ears were documented in 
service and that this disorder continues to recur as 
evidenced by a recent showing of otitis media of the right 
ear.  


CONCLUSIONS OF LAW

1.  Left knee pain secondary to patellofemoral syndrome was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

2.  Right knee pain secondary to patellofemoral syndrome was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

3.  The February 2000 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  

4.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for bilateral otitis media is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2001); 38 C.F.R.         § 3.159 (2005).  

5.  Bilateral otitis media was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claims. 


Service Connection for Left Knee and Right Knee Disorders

The service medical records showed that in November 1981, the 
veteran presented at the clinic with complaints that included 
swelling and decreased range of motion in the right knee.  
Examination of the right knee revealed pain and tenderness 
over the patella.  A December 1984 record showed that the 
veteran complained of right knee problems with the onset of 
symptoms two days prior.  She denied a history of trauma to 
the knee or that she had done any exercise.  Examination of 
the knee revealed constant, sharp pain localized around the 
patella with some inflammation on the medial and lateral 
lower portion of the knee.  Another examiner noted that an 
examination revealed a very tender knee over the prepatellar 
area.  The assessment was bursitis of the right knee, 
infrapatella and prepatellar.  Thereafter, a December 1984 
record showed that the veteran reported that her right knee 
was "fine."  The examiner noted an assessment of bursitis 
of the right knee resolved.  

A July 1988 emergency room record showed that the veteran's 
complaints included left knee pain after being rear ended by 
a motorcycle.  The assessment was left knee contusion.  An 
August 1988 report on a neurological evaluation of injuries 
the veteran sustained in the July 1988 automobile accident 
noted that the veteran reported that she experienced pain in 
her left knee from hitting the dashboard.  The veteran 
reported that the pain in her left knee had decreased 
considerably since the accident but still occurred 
intermittently.  Examination of the left knee revealed mild 
tenderness over the left patella.  No left knee disorder was 
diagnosed.  

An April 1990 record showed that the veteran complained of a 
swollen knee.  The veteran denied a history of trauma to the 
knee.  The examination revealed a swollen right knee around 
the patellar region, decreased range of motion, pain on 
palpation, and decreased weight bearing.  The assessment was 
questionable insect bite.  Another April 1990 record, 
however, noted an impression of acute right knee pain and 
swelling.  An October 1991 radiologic report noted that the 
veteran was referred for a magnetic resonance imaging (MRI) 
of the right knee to rule out a rupture of the quadriceps 
ligaments in connection with the veteran's complaints of 
severe pain and swelling.  The examiner reported that the MRI 
revealed a normal right knee.  

Lastly, a May 1994 record noted an assessment of left knee 
pain.  A July 1994 report noted that the veteran was 
apparently involved in another car accident in May 1994 that 
was very similar to the July 1988 accident.  The veteran 
reported that she had pain in the left knee where she was 
struck.   No left knee disorder was diagnosed.  

Post-service medical evidence included a June 1999 VA joints 
examination report that showed that the veteran reported a 
history of having developed pain in both knees following the 
1988 accident.  She indicated that she developed problems 
with both knees with swelling and pain in the right knee but 
this resolved.  In the last several months she had had no 
problems with the right knee, but she continued to experience 
constant pain in the left knee.  After an examination, the 
examiner diagnosed status post injury to the right knee with 
normal exam, and status post injury to the left knee with 
tendinitis.  

VA treatment records included a May 1999 record that showed 
that an examination revealed crepitus in the left knee.  A 
July 1999 record showed that the veteran complained of 
chronic intermittent knee pain that alternated between the 
right and left sides.  

An October 2001 VA examination report showed that the 
physical examination revealed pain on movement in both knees.  
Radiographs of the knees showed normal alignment, patellae in 
good position, and no evidence of abnormal calcification or 
bone injury in either knee.  The examiner provided an 
impression of bilateral knee pain secondary to patellofemoral 
syndrome.  

A VA treatment record dated in November 2001 showed that the 
veteran complained of acute right knee pain.  The examination 
revealed tenderness and effusion at the joint line and 
crepitus in the right knee.  The knee felt slightly warm and 
the veteran was unable to fully extend/flex the knee.  The 
nurse practitioner provided an assessment of osteoarthritis 
in the right knee.  

VA treatment records dated through June 2004 included an 
August 2003 record that noted that the examination of the 
knees was negative.  A December 2003 record showed that the 
veteran continued to complain of bilateral knee pain.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence of record shows that the October 2001 VA 
examiner diagnosed the veteran with bilateral knee pain 
secondary to patellofemoral syndrome.  As of December 2003, 
the veteran continued to complain of bilateral knee pain.  
The service medical records document several episodes in 
which the veteran complained of either left or right knee 
pain with some in-service physical examinations showing 
positive findings of pain and tenderness over the patellas.  
Thus, the evidence tends to show a continuity of symptoms 
during and after service.  Therefore, the Board finds that 
service connection is warranted for left and right knee pain 
secondary to patellofemoral syndrome.  



New and Material Evidence- Bilateral Otitis Media

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen her otitis media 
claim was initiated in May 2001.  Thus, the old definition of 
"new and material evidence" is applicable to her claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of bilateral otitis 
media was denied by the RO in a February 2000 rating decision 
as not well-grounded.  The RO acknowledged that the veteran's 
service medical records showed that she was treated in 
service for bilateral otitis media, but observed that the 
current medical evidence showed no evidence of the disorder.  
In a letter dated in February 2000, the RO advised the 
veteran of the denial and enclosed VA Form 4107, which 
explained the veteran's procedural and appeal rights.  The 
veteran did not appeal this decision and it became final in 
February 2001.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

Evidence associated with the claims file prior to the RO's 
last final denial rendered in February 2000 follows.  

The service medical records included a July 1992 record that 
noted an assessment of early otitis media of the left ear.  A 
follow-up July 1992 record noted an assessment of otitis 
media, resolving.  An April 1993 record showed that in 
connection with the veteran's complaints of a clogged left 
ear and a physical examination, the examiner provided an 
assessment of possible persistent left sided otitis media.  
Records dated in December 1994 and August 1997 similarly 
noted assessments of otitis media of the left ear.  Follow-up 
examinations in August 1997 prompted assessments of resolving 
otitis media.  

A June 1998 record showed that the veteran's complaints 
included bilateral earaches present for the past three days.  
After an examination, the examiner provided an assessment of 
mild otitis media bilaterally, more on the left than on the 
right.  A follow-up June 1998 record noted an assessment of 
otitis media, resolving.  An August 1998 record noted that 
the examination of the right ear revealed a bulging tympanic 
membrane, acute pain, and pus.  The left ear examination 
revealed only pain.  The assessment was recurrent otitis 
media secondary to allergies.  A follow-up August 1998 record 
noted an assessment of right otitis media.  

The June 1999 VA general examination report showed that the 
veteran reported a history of bilateral otitis media.  She 
indicated that she was given an antibiotic and that this 
condition did not recur.  She maintained that she was 
currently asymptomatic and that she was not on any 
medication.  The examiner noted that the examination revealed 
no signs of otitis media in the veteran's ears.  

Evidence associated with the claims file after the RO's last 
final denial rendered in February 2000 follows.  

VA employee health records dated from November 2000 to May 
2002 included a May 2002 record that noted that the veteran 
complained of right ear pain.  The examination revealed 
slight bulging of the tympanic membrane in the right ear.  
The assessment included otitis media.  

A January 2003 VA consultation report for hemic disorders 
noted an incidental finding that an examination of the ears 
was unremarkable.   

VA treatment records dated from May 1999 to June 2004 were 
absent any findings of otitis media.  An April 2004 VA 
treatment record was significant for 
otitis externa of the left ear.

Of the evidence submitted after the RO's February 2000 
decision, the Board finds that the May 2002 VA employee 
health record constitutes new and material evidence.  The 
record was not previously before agency decisionmakers and 
bears directly and substantially on the question of whether 
the veteran has a chronic bilateral ear disability manifested 
by otitis media.  This evidence is neither cumulative nor 
redundant and in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of bilateral otitis media.  Accordingly, having 
determined that new and material evidence has been submitted, 
the claim is reopened and the Board will proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record.

It is indisputable that the veteran suffered from recurring 
bouts of otitis media in the right and left ears during 
service.  While otitis media was not found on VA examination 
in June 1999, the May 2002 VA employee health record tends to 
show that this disorder continues to recur from time to time 
in the right ear or left ear or both.  Thus, the Board finds 
that the veteran does have a chronic bilateral ear disability 
manifested by otitis media.  Therefore, service connection 
for bilateral otitis media is warranted. 


ORDER

Service connection for left knee pain secondary to 
patellofemoral syndrome is granted.

Service connection for right knee pain secondary to 
patellofemoral syndrome is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral otitis media 
is reopened.

Service connection for bilateral otitis media is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


